DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 2 and 15 recite "a coating process other than spin coating"; however, the instant specification and original claims describe a finite list of coating processes, while the limitation requiring "a coating process other than spin coating" encompasses an unlimited list of coating processes which exceeds those described in the limited listing in the application as originally filed. Dependent claims 3-4 and 16-19 are rejected due to their respective dependence on claims 2 and 15.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation "said continuous-type coating process" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-10, 12-14, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20160055093 A - see equivalent US 2017/0346031) in view of Ono (US 2003/0013008).
	Regarding claim 1, Lee discloses a method for forming a photoactive device (abstract, [0060]), the method comprising steps of: providing a perovskite-surfactant solution (S120 in Fig. 3), said perovskite-surfactant solution comprising a perovskite ink (first solution in S110 in Fig.3) and a surfactant (second solution in S110 in Fig. 3), wherein the perovskite ink comprises at least one solvent (S110 in Fig. 3); and coating said perovskite-surfactant solution onto a receiving surface of a substrate thereby forming a layer of said photoactive device ([0180], [0209] - [0210]); wherein said layer comprises a perovskite material ([0180], [0209] - [0210]); wherein the perovskite material crystallizes during the coating step ([0209] - [0210]).
	Lee does not explicitly disclose wherein an active area of said photoactive device is at least 1 cm2.
	Ono discloses a method of forming a photoactive device ([0046] L3-4) and further discloses an active area of said photoactive device is at least 1 cm2 ([0208]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the active area of Lee such that it is at least 1 cm2, as disclosed by Ono, because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
	Regarding claims 2 and 3, modified Lee discloses all the claim limitations as set forth above. 
	While Lee does disclose several methods for forming conductive layer 31 ([0123]), Lee does not explicitly disclose the method used for coating the hybrid perovskite nanoparticle light emitting body described in paragraphs [0180], [0209] and [0210].
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any of the coating methods disclosed in paragraph [0123] of Lee for coating the hybrid perovskite nanoparticle light emitting body, because the use of any of the coating methods disclosed amounts to the use of known methods in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using any of the disclosed coating methods to form the hybrid perovskite nanoparticle light emitting body of Lee.
	Regarding claim 6, modified Lee discloses all the claim limitations as set forth above.  
	While modified Lee does disclose the substrate is heated during said step of coating (Lee - [0210] L3), modified Lee does not explicitly disclose the substrate is heated to a temperature of at least 100 °C during said step of coating. 
	Ono discloses a method of forming a photoactive device and further discloses the substrate is heated to a temperature of at least 100 °C during said step of coating ([0075]; the heating step is part of the process employed to coat the surface of the substrate).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the heating step in modified Lee, at the temperature disclosed by Ono, because the use of the temperature disclosed by Ono for the heating step in modified Lee amounts to the use of a known temperature in the art used in the coating of a semiconductor layer, and one of ordinary skill would have a reasonable expectation of success when using the temperature disclosed in the heating step of modified Lee based on the teaching of Ono.
	Regarding claim 7, modified Lee discloses all the claim limitations as set forth above.  Modified Lee further discloses combining said surfactant and said perovskite ink to form said perovskite-surfactant solution (Lee - S120 in Fig. 3).
	Regarding claim 8, modified Lee discloses all the claim limitations as set forth above. Modified Lee further discloses the perovskite material comprises (methylammonium lead halide (Lee - Fig. 7).
	Regarding claim 9, modified Lee discloses all the claim limitations as set forth above.  Modified Lee further discloses said perovskite ink comprises a perovskite material (Lee - Fig. 3).
	Regarding claim 10, modified Lee discloses all the claim limitations as set forth above.  Modified Lee further discloses the at least one solvent comprises DMF (Lee - [0186]).
	Regarding claim 12, modified Lee discloses all the claim limitations as set forth above. 
	While modified Lee does disclose an area of 12.3 cm2 (Ono - [0208]), modified Lee does not explicitly disclose said active area is at least 15 cm2.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the active area of modified Lee such that the active area is at least 15 cm2 because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 13, modified Lee discloses all the claim limitations as set forth above. Modified Lee further discloses said photoactive device is a photovoltaic cell (Lee - [0060]).
	Regarding claim 14, modified Lee discloses all the claim limitations as set forth above.  
	Modified Lee does not explicitly disclose said photovoltaic cell is characterized by a photovoltaic efficiency of at least 15%; however, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 24, modified Lee discloses all the claim limitations as set forth above. Modified Lee further discloses the perovskite material contains a halide anion (Lee - [0188]).
	Regarding claim 25, modified Lee discloses all the claim limitations as set forth above. Modified Lee further discloses applying heat to the protic solvent including the organic/inorganic hybrid perovskite nanoparticle light emitting body 100 dispersed in the aprotic solvent in which the alkyl halide surfactant is dissolved in order to selectively evaporate the protic solvent or by adding to a co-solvent capable of dissolving both of the protic solvent and the aprotic solvent to selectively extract the protic solvent including the nanoparticles from the aprotic solvent (Lee - [0210]). 
	Regarding claim 26, modified Lee discloses all the claim limitations as set forth above. Modified Lee further discloses the perovskite ink comprises a perovskite precursor (Lee - perovskite in S110 in Fig. 3) that forms a perovskite material during coating of the perovskite-surfactant solution (Lee - nanocrystal in S120 of Fig. 3; [0180], [0209, [0210]).
	Regarding claim 27, modified Lee discloses all the claim limitations as set forth above. Modified Lee further discloses the perovskite precursor (Lee - the perovskite precursor is the perovskite dispersed in the solvent in [0210]) crystallizes into the perovskite layer as the solvent evaporates (Lee discloses extraction of the nanocrystals [0210], S120 in Fig. 3).
	Regarding claim 28, modified Lee discloses all the claim limitations as set forth above.  Modified Lee further discloses crystallized particles of the perovskite material (Lee - nanocrystal particles in S120 of Fig. 3) form in the coated perovskite-surfactant solution after the solution is coated onto the receiving surface of the substrate (Lee - Fig.4; [0180], [0209] - [0210]).
	Regarding claim 29, modified Lee discloses all the claim limitations as set forth above. Modified Lee further discloses the layer of the photoactive device comprises the surfactant (Lee - [0218] - [0220]). With regard to the limitation "wherein the surfactant passivates charge traps in the perovskite material", the components and methods disclosed in Lee are substantially similar to those of the instant invention, as set forth above, and therefore expected to produce the same properties.  
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20160055093 A - see equivalent US 2017/0346031) in view of Ono (US 2003/0013008) as applied to claim 2 above, and further in view of Huang et al. (US 2016/0218307).
	Regarding claim 4, modified Lee discloses all the claim limitations as set forth above.
	Modified Lee does not explicitly disclose said coating is performed at a coating speed of at least 10 mm/s.
	Huang discloses a method of forming a photoactive device and further discloses a coating speed of 0.75 cm/sec to about 75 cm/sec ([0013]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a coating speed within the range disclosed by Huang for the coating speed in modified Lee, because the use of a coating speed within the disclosed range amounts to the use of a known coating speed in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when employing a coating speed within the range disclosed by Huang, in the method of modified Lee. 
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20160055093 A - see equivalent US 2017/0346031) in view of Ono (US 2003/0013008) as applied to claim 1 above, and further in view of Huang et al. (US 2016/0218307).
	Regarding claims 2-4, modified Lee discloses all the claim limitations as set forth above. 
	Lee does not explicitly disclose the method used for coating the hybrid perovskite nanoparticle light emitting body described in paragraphs [0180], [0209] and [0210].
	Huang discloses a method of forming a photoactive device and further discloses the use of a doctor blade for continuously forming a perovskite layer (abstract) and a coating speed of 0.75 cm/sec to about 75 cm/sec ([0013]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a doctor blade and a coating speed within the range disclosed by Huang for the coating process in modified Lee, because the use of a doctor blade for the formation of a perovskite layer in a photoactive device amounts to the use of a known method in the art, and one of ordinary skill would have a reasonable expectation of success when employing the method to form the perovskite layer of modified Lee based on the teaching of Huang.  Additionally, a coating speed within the disclosed range amounts to the use of a known coating speed in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when employing a coating speed within the range disclosed by Huang, in the method of modified Lee. 
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20160055093 A - see equivalent US 2017/0346031) in view of Ono (US 2003/0013008) as applied to claim 1 above, in view of Zhou et al. (US 2006/0233697).
	Regarding claim 5, modified Lee discloses all the claim limitations as set forth above.
	Modified Lee does not explicitly disclose a concentration of said surfactant in said perovskite-surfactant solution is selected from the range of 0.01 to 100 mM.
	Zhou discloses a nanoparticle-surfactant solution with a molar ratio of nanoparticles to dispersing agent of between 0.01 to about 100, concentration of said surfactant in the range of between 0.01 to about 100, and that the dispersing agent can be used to influence the average size of the nanoparticles ([0014]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the surfactant of modified Lee within the molar ratio disclosed by Zhou, because the molar ratio disclosed amounts to a known surfactant-nanoparticle molar ratio in the art and one of ordinary skill would have a reasonable expectation of success when forming the solution with the molar ratio disclosed based on the teaching of Zhou.  Additionally, Zhou discloses the dispersing agent can be used to influence the average size of the nanoparticles ([0014]), therefore, one of ordinary skill would find it obvious to adjust the molar ratio within the ratio disclosed by Zhou in order to achieve the desired average nanoparticle size.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claims 11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20160055093 A - see equivalent US 2017/0346031) in view of Ono (US 2003/0013008) as applied to claim 1 above, further in view of Kimura et al. (US 2017/0009062).
	Regarding claims 11 and 30, modified Lee discloses all the claim limitations as set forth above.  
	Modified Lee does not explicitly disclose the surfactant is a zwitterionic surfactant.
	Kimura discloses a dispersion containing a perovskite material ([0059]), and further discloses the use of anionic, cationic, nonionic, or zwitterionic surfactants ([0065]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an anionic, cationic, nonionic, or zwitterionic surfactant, as disclosed by Kimura, as the surfactant of modified Lee, because the use of the surfactant disclosed by Kimura amounts to the use of a known material in the art for its intended purpose to achieve an expected result.
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20160055093 A - see equivalent US 2017/0346031) in view of Huang et al. (US 2016/0218307).
	Regarding claim 15, Lee discloses a method for forming a photoactive device (abstract, [0060]), the method comprising steps of: providing a perovskite-surfactant solution (S120 in Fig. 3), said perovskite-surfactant solution comprising a perovskite ink (first solution in S110 in Fig.3) and a surfactant (second solution in S110 in Fig. 3), wherein the perovskite ink comprises at least one solvent (S110 in Fig. 3); and coating said perovskite-surfactant solution onto a receiving surface of a substrate thereby forming a layer of said photoactive device ([0180], [0209] - [0210]); wherein said layer comprises a perovskite material ([0180], [0209] - [0210]); wherein the perovskite material crystallizes during the coating step ([0209] - [0210]).
	While Lee does disclose several methods for forming conductive layer 31 ([0123]), Lee does not explicitly disclose said step of coating is performed via a coating process other than spin coating and said coating is performed at a coating speed of at least 10 mm/s.
	Lee does not explicitly disclose the method used for coating the hybrid perovskite nanoparticle light emitting body described in paragraphs [0180], [0209] and [0210].
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any of the coating methods disclosed in paragraph [0123] of Lee for coating the hybrid perovskite nanoparticle light emitting body, because the use of any of the coating methods disclosed amounts to the use of known methods in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using any of the disclosed coating methods to form the hybrid perovskite nanoparticle light emitting body of Lee.
	Modified Lee does not explicitly disclose said coating is performed at a coating speed of at least 10 mm/s.
	Huang discloses a method of forming a photoactive device and further discloses the use of a doctor blade for continuously forming a perovskite layer (abstract) and a coating speed of 0.75 cm/sec to about 75 cm/sec ([0013]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a doctor blade and a coating speed within the range disclosed by Huang for the coating process in modified Lee, because the use of a doctor blade for the formation of a perovskite layer in a photoactive device amounts to the use of a known method in the art, and one of ordinary skill would have a reasonable expectation of success when employing the method to form the perovskite layer of modified Lee based on the teaching of Huang.  Additionally, a coating speed within the disclosed range amounts to the use of a known coating speed in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when employing a coating speed within the range disclosed by Huang, in the method of modified Lee.
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	Regarding claim 18, modified Lee discloses all the claim limitations as set forth above. Modified Lee further discloses said photoactive device is a photovoltaic cell (Lee - [0060]). 
Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20160055093 A - see equivalent US 2017/0346031) in view of Huang et al. (US 2016/0218307) as applied to claims 15 and 18 above, and further in view of Ono (US 2003/0013008).
	Regarding claim 16, modified Lee discloses all the claim limitations as set forth above.
	Modified Lee does not explicitly disclose an active area of said photoactive device is at least 1 cm2.
	Ono discloses a method of forming a photoactive device ([0046] L3-4) and further discloses an active area of said photoactive device is at least 1 cm2 ([0208]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the active area of modified Lee such that it is at least 1 cm2, as disclosed by Ono, because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
	Regarding claim 17, modified Lee discloses all the claim limitations as set forth above. 
	While modified Lee does disclose an area of 12.3 cm2 (Ono - [0208]), modified Lee does not explicitly disclose said active area is at least 15 cm2.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the active area of modified Lee such that the active area is at least 15 cm2 because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 19, modified Lee discloses all the claim limitations as set forth above.
	Modified Lee does not explicitly disclose an active area of said photoactive device is at least 1 cm2.
	Ono discloses a method of forming a photoactive device ([0046] L3-4) and further discloses an active area of said photoactive device is at least 1 cm2 ([0208]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the active area of modified Lee such that it is at least 1 cm2, as disclosed by Ono, because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
	Modified Lee does not explicitly disclose said photovoltaic cell is characterized by a photovoltaic efficiency of at least 15%; however, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 24-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726